Nichols, J.
This court in a judgment entered in this case (Stanfield v. Johnson, 95 Ga. App. 349, 98 S. E. 2d 106) reversed the judgment of the trial court which sustained the general demurrers of Charles Buford Johnson, Sr., and Gulf Oil Corporation. The Supreme Court on certiorari (Gulf Oil Corporation v. Stanfield, 213 Ga. 436, 99 S. E. 2d 209), reversed the judgment of this court insofar as it dealt with the general demurrer of Gulf Oil Corporation. Accordingly, that part of the judgment of this court is vacated and the judgment of the trial court sustaining such general demurrer is affirmed in accordance with the judgment of the Supreme Court.

Judgment affirmed.


Gardner, P. J., and Quillian, J., concur. Felton, C. J., disqualified:.